Citation Nr: 1603818	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-34 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for polyarthralgia include as a manifestation of an undiagnosed illness. 

2.  Entitlement to service connection for disability manifested by bilateral wrist pain to include as a manifestation of an undiagnosed illness.
 
3.  Entitlement to service connection for disability manifested by bilateral elbow pain include as a manifestation of an undiagnosed illness.
 
4.  Entitlement to service connection for disability manifested by right ankle pain include as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to October 1997.  
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2007 rating decision of the VA Regional Office in San Diego, California that, in pertinent part, denied entitlement to service connection for polyarthralgia, bilateral wrist disabilities, bilateral elbow disabilities, and a right ankle disability.
 
Most recently, the case was remanded for further development by Board decision in December 2014.


REMAND

In December 2014, the Board remanded the issues on appeal in order to provide the Veteran with adequate VA examinations.  

The Veteran was afforded a VA examination in June 2015 in order to determine whether the Veteran's claimed disabilities were related to an undiagnosed illness.  Regrettably, however, the VA examiner failed to provide an opinion as to whether these conditions were related to service directly, as mandated in the December 2014 remand instructions.  A new VA examination is in order to ensure compliance with the December 2014 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the claims file demonstrates that May 2015 examinations of the ankle, elbows and wrists were cancelled.  An August 2015 report of general information notes that the Veteran had stated that he was unable to report for examinations at the Loma Linda VA Medical Center (VAMC).  It is unclear whether the Veteran is available for VA examinations at alternate VAMCs or whether he had good cause for missing previous VA examinations, particularly because he has attended other VA examinations.  The Veteran is reminded that a failure to report, without a showing of good cause, results in an original claim for service connection being adjudicated based on the evidence of record, which the RO did in denying the claim.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted in order to determine the best available location for a VA examination.  

2.  Thereafter, schedule the Veteran for a Persian Gulf War examination by a VA physician to determine whether the appellant's symptoms of polyarthralgia, elbow, wrist and ankle pain are due to a Gulf War undiagnosed illness or medically unexplained chronic multisystem illness.  The examiner is to be provided access to the claims folder.  The examiner must specify in the report that the claims file has been reviewed.  

Following examination, the physician must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's polyarthralgia, elbow pain, wrist pain, and right ankle pain are due to an undiagnosed illness or a medically unexplained chronic multisystem illness.

If the claimed disabilities have underlying clinical diagnoses, the examiner must opine whether it is at least as likely as not that these disabilities had their onset during, or are otherwise associated with, active service.  
 
A complete rationale for all conclusions expressed should be set forth in the examination report.  
 
3.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction.  

4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

